Case: 15-50434      Document: 00513317305         Page: 1    Date Filed: 12/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-50434                                   FILED
                                  Summary Calendar                          December 22, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL MARTINEZ-VILLESCAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:15-CR-32


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges
PER CURIAM: *
       Daniel Martinez-Villescas appeals his within-guidelines sentence
imposed following his guilty plea conviction for illegal reentry. He contends
that his 57-month term of imprisonment is substantively unreasonable.
       We assess the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “A discretionary
sentence imposed within a properly calculated guidelines range is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50434     Document: 00513317305      Page: 2   Date Filed: 12/22/2015


                                  No. 15-50434

presumptively reasonable.” United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008). As Martinez-Villescas recognizes, his argument that
this court should not apply the reasonableness presumption because U.S.S.G.
§ 2L1.2 lacks an empirical basis is foreclosed. United States v. Mondragon-
Santiago, 564 F.3d 357, 366 (5th Cir. 2009). While he also contends that the
guidelines “produced an unfair range in his particular case” in light of
“significant mitigating facts,” it is well-settled law that the advisory guidelines
range is a “starting point and the initial benchmark” for determining an
appropriate sentence. Gall, 562 U.S. at 49. Whether to deviate from the
advisory guidelines range is within the sound discretion of the district court,
and Martinez-Villescas has not identified any authority permitting us to
overturn the presumption of reasonableness that we apply to within-guidelines
sentences. See United States v. Duarte, 569 F.3d 528, 530 (5th Cir. 2009).
      Martinez-Villescas also argues that the sentence does not reflect his
personal history because, by returning to the United States, he was merely
fleeing after his life was threatened in Mexico to the country where he had
been raised and lived for 43 years. The record shows that Martinez-Villescas
explained his reasons for return but that the district court determined that a
within-guidelines sentence was appropriate due to his criminal history. By
arguing that he should have received a below-guidelines sentence, Martinez-
Villescas is urging us to reweigh the 18 U.S.C. § 3553(a) factors. However, we
defer to the district court’s assessment of the facts and their import under
§ 3553(a), and Martinez-Villescas has failed to rebut the reasonableness
presumption or show that his within-guidelines sentence is substantively
unreasonable. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th
Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.



                                        2